DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“abnormality determination unit” in claim 4 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or   published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 100676256), hereinafter referred to as Lee. 

Re claim 1, Lee teaches a ventilation system comprising:
a first ventilation device (10-2) including a first fan (“air supply fan”);
a second ventilation device (10-1) including a second fan (“air supply fan”);
a sensor (30) attached to the first ventilation device, the sensor being configured to detect a state of air (“a pollution degree detection unit 30 for detecting a pollution level of indoor air”) and to transmit a detection signal indicative of the detected state of air; and
an electronic controller (20) configured to receive the detection signal of the sensor and to control the first ventilation device and the second ventilation device based on the detection signal (“If the indoor pollution degree is greater than or equal to the reference value that requires the ventilation operation, the central controller 20 determines the number of driving units (capacity) of the ventilation devices 10-1 to 10-n according to the indoor pollution degree, as shown in FIG. 2”).

Re claim 2, Lee teaches the ventilation system of claim 1, wherein:
the electronic controller is further configured to not transmit an operation command to turn off the first ventilation device and to turn on the second ventilation device (“Therefore, the operation sequence is in the order of the ventilation apparatuses 10-1 to 10-5 having a small cumulative operation time (second ventilation apparatus → third ventilation apparatus → fourth ventilation apparatus → first ventilation apparatus → fifth ventilation apparatus). According to the determined operation sequence, the ventilation apparatuses 10-1 to 10-5 start operation according to the indoor pollution degree (S150), and the controllers 10a-1 to 10a of the respective ventilation apparatuses 10-1 to 10-5. -5) or the central controller 20 counts the current operating time of the ventilator (10-1 ~ 10-5) in operation (S160).  Thereafter, the indoor air is ventilated according to the operation of the ventilation apparatuses 10-1 to 10-5 to determine whether the indoor pollution degree is changed (S170). When the indoor pollution degree is changed, the reverse of the operation sequence determined above, that is, the cumulative operation The operation is turned off according to the order of the large ventilation apparatuses 10-1 to 10-5 (a fifth ventilation apparatus → a first ventilation apparatus → a fourth ventilation apparatus → a third ventilation apparatus → a second ventilation apparatus) (S180)”).

Re claim 3, Lee teaches the ventilation system of claim 1, wherein:
the electronic controller is further configured to transmit a first operation command to turn on the first and second ventilation devices and a second operation command to turn off the first and second ventilation devices (“Therefore, the operation sequence is in the order of the ventilation apparatuses 10-1 to 10-5 having a small cumulative operation time (second ventilation apparatus → third ventilation apparatus → fourth ventilation apparatus → first ventilation apparatus → fifth ventilation apparatus). According to the determined operation sequence, the ventilation apparatuses 10-1 to 10-5 start operation according to the indoor pollution degree (S150), and the controllers 10a-1 to 10a of the respective ventilation apparatuses 10-1 to 10-5. -5) or the central controller 20 counts the current operating time of the ventilator (10-1 ~ 10-5) in operation (S160).  Thereafter, the indoor air is ventilated according to the operation of the ventilation apparatuses 10-1 to 10-5 to determine whether the indoor pollution degree is changed (S170). When the indoor pollution degree is changed, the reverse of the operation sequence determined above, that is, the cumulative operation The operation is turned off according to the order of the large ventilation apparatuses 10-1 to 10-5 (a fifth ventilation apparatus → a first ventilation apparatus → a fourth ventilation apparatus → a third ventilation apparatus → a second ventilation apparatus) (S180)”).
Re claim 5, Lee teaches a ventilation system comprising:
a first ventilation device (10-2) including a first fan (“air supply fan”) and a first electronic controller (10-a2);
a second ventilation device (10-1) including a second fan (“air supply fan”) and a second electronic controller (10-a1);
a sensor (30) attached to the first ventilation device, the sensor being configured to detect a state of air (“a pollution degree detection unit 30 for detecting a pollution level of indoor air”) and to transmit a detection signal indicative of the detected state of air; and
a third electronic controller (20) configured to receive the detection signal of the sensor and to transmit the detection signal to the first electronic controller and the second electronic controller (“If the indoor pollution degree is greater than or equal to the reference value that requires the ventilation operation, the central controller 20 determines the number of driving units (capacity) of the ventilation devices 10-1 to 10-n according to the indoor pollution degree, as shown in FIG. 2”);
the first electronic controller being configured to control the first ventilation device based on the detection signal transmitted from the third electronic controller, and the second electronic controller being configured to control the second ventilation device based on the detection signal transmitted from the third electronic controller (“In addition, each controller 10a-1 to 10a-n stores and manages data such as cumulative operation time, filter use time, and filter contamination level of each ventilation device 10-1 to 10-n, and other ventilation devices 10 By exchanging data such as cumulative operation time through wired / wireless communication with the controllers 10a-1 to 10a-n of -1 to 10-n), according to the cumulative operation time of each ventilator 10-1 to 10-n The operation sequence is determined so that the plurality of ventilation devices 10-1 to 10-n operate evenly. In addition, the central controller 20 is to centrally control the plurality of ventilation devices (10-1 ~ 10-n) through the transmission and reception of signals based on the RS-485 communication standard, each ventilation device (10-1 ~ 10) -n) determine the number of driving units (capacity) of the ventilation units (10-1 to 10-n) according to the indoor pollution level by integrating all data, or the cumulative operating time of each ventilation unit (10-1 to 10-n) The operation order may be determined so that the plurality of ventilation devices 10-1 to 10-n operate evenly”).

Re claim 6, Lee teaches the ventilation system of claim 1, wherein:
the first electronic controller is further configured to not transmit an operation command to turn off the first ventilation device and to turn on the second ventilation device (“Therefore, the operation sequence is in the order of the ventilation apparatuses 10-1 to 10-5 having a small cumulative operation time (second ventilation apparatus → third ventilation apparatus → fourth ventilation apparatus → first ventilation apparatus → fifth ventilation apparatus). According to the determined operation sequence, the ventilation apparatuses 10-1 to 10-5 start operation according to the indoor pollution degree (S150), and the controllers 10a-1 to 10a of the respective ventilation apparatuses 10-1 to 10-5. -5) or the central controller 20 counts the current operating time of the ventilator (10-1 ~ 10-5) in operation (S160).  Thereafter, the indoor air is ventilated according to the operation of the ventilation apparatuses 10-1 to 10-5 to determine whether the indoor pollution degree is changed (S170). When the indoor pollution degree is changed, the reverse of the operation sequence determined above, that is, the cumulative operation The operation is turned off according to the order of the large ventilation apparatuses 10-1 to 10-5 (a fifth ventilation apparatus → a first ventilation apparatus → a fourth ventilation apparatus → a third ventilation apparatus → a second ventilation apparatus) (S180)”).

Re claim 7, Lee teaches the ventilation system of claim 1, wherein:
the first electronic controller is further configured to transmit a first operation command to turn on the first and second ventilation devices and a second operation command to turn off the first and second ventilation devices (“Therefore, the operation sequence is in the order of the ventilation apparatuses 10-1 to 10-5 having a small cumulative operation time (second ventilation apparatus → third ventilation apparatus → fourth ventilation apparatus → first ventilation apparatus → fifth ventilation apparatus). According to the determined operation sequence, the ventilation apparatuses 10-1 to 10-5 start operation according to the indoor pollution degree (S150), and the controllers 10a-1 to 10a of the respective ventilation apparatuses 10-1 to 10-5. -5) or the central controller 20 counts the current operating time of the ventilator (10-1 ~ 10-5) in operation (S160).  Thereafter, the indoor air is ventilated according to the operation of the ventilation apparatuses 10-1 to 10-5 to determine whether the indoor pollution degree is changed (S170). When the indoor pollution degree is changed, the reverse of the operation sequence determined above, that is, the cumulative operation The operation is turned off according to the order of the large ventilation apparatuses 10-1 to 10-5 (a fifth ventilation apparatus → a first ventilation apparatus → a fourth ventilation apparatus → a third ventilation apparatus → a second ventilation apparatus) (S180)”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 100676256), hereinafter referred to as Lee, in view of Katsuki (JPS H09-196447), hereinafter referred to as Katsuki. 

Re claim 4 and 8, Lee teaches the ventilation system of claim 1 and 5. Lee does not teach the electronic controller further includes an abnormality determination unit, the abnormality determination unit being configured to output a signal indicating an abnormality when the electronic controller does not receive the detection signal from the sensor of the first ventilation device.
However, Katsuki teaches an electronic controller further includes an abnormality determination unit, the abnormality determination unit being configured to output a signal indicating an abnormality when the electronic controller does not receive the detection signal from the sensor of the first ventilation device (“Therefore, after reaching an abnormal state in which the signal from the second temperature sensor cannot be obtained for a predetermined time or longer”).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Lee and integrated the electronic controller further includes an abnormality determination unit, the abnormality determination unit being configured to output a signal indicating an abnormality when the electronic controller does not receive the detection signal from the sensor of the first ventilation device, as taught by Katsuki, in order to provide an abnormal notification when sensor is not working. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        10/21/2022